Applicant's election with traverse of Group I in the reply filed on 9/23/22 is acknowledged.  The traversal is on the ground(s) that searches for each group would not require separate search.  This is not found persuasive because the searches for Groups II and III are quite different from the search for Group I in that these claims are directed to different inventions and have completely different fields of search.  Addition-ally examination requires much more than simply searching such that prosecution of added, different, claims is an added burden.
The requirement is still deemed proper and is therefore made FINAL.

For claim interpretation purposes the Examiner notes that each of the abbreviated terms found in claims 4 to 7 are fully defined in the specification. 

The disclosure is objected to because of the following informalities: The structure of POII-g-PDMS and PO-g-PDMS is illegible.  Note, for instance, the PGPub of the instant application which has question marks within this structure.  Not only are they not legible but it appears that the subscripts for the various repeating units are not defined.  
Appropriate correction is required.

Claims 5, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5 it is unclear what the copolymers POII-g-PDMS and PO-g-PDMS are and thus what these claims embrace.  As noted above, these structures are shown in the specification but they are unclear and illegible such that one cannot determine the breadth of these copolymers.
	In claim 7 the type of ratio (for instance molar or weight) is not defined such that this limitation is unclear.
	In claim 10 this language is unclear.  See M.P.E.P 2173.05(h), drawn to alternative limitations, specifically Markush groups.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	In claim 3 it appears that the presence of double bonds is not required, in that it is stated to be an alternative to epoxide groups.  Note that pendant double bonds are required in the graft copolymer of claim 1 such that this is not further limiting.  	
	In claim 4 note that these compounds, as defined in the specification, do not contain pendant double bonds.  
	In claim 5, as per the specification, many of these copolymers do not contain pendant double bonds.  For  instance see the definitions of PO-g-PDMS, PEMA-g-PDMS and GPOSS-g-PDMS as found in the specification.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In claim 8, while not indefinite per se, “ethy” in “benzoin ethy ether” is a typographical error.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 4 and 8 to 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al.
	Huang et al. teach copolymers having pendant double bonds and polysiloxane side chains.  See the formula (8) on page 9 in which the D units are polysiloxanes.  Note that this polymer is terminated by groups having double bonds.  This meets the claimed component (iii).
	The composition cures by means of a photoinitiator (paragraphs 169, 182) with a crosslinking agent (paragraph 170).  This meets the claimed components (i) and (ii).  In this manner the composition of claim 1 is anticipated.
	For claim 2 see again paragraph 170 which shows various monomers that meet this requirement.
	For claim 3 see again component having formula (8) on page 9 which meets this requirement.
	For claim 4 note that the R groups in the formula (8) is preferably methyl, meeting the PDMS requirement.
	For claim 8 see the various photoinitiators found in paragraph 37 which meet those claimed.
	For claim 9 see paragraph 72 which teaches a weight percent range of from 28 to 40% such that this anticipates the claimed range.  
	For claim 10 see paragraphs 167, 175 and 190 which teach additives such as pigments, stabilizers and antimicrobials.
	For claim 11 note that the composition is applied to a mold (paragraph 70, among others) which meets the requirement of a substrate.  The composition is used as a lens such that it will be transparent.  While Huang et al. do not specifically teach anti-smudge this is a property that will necessarily be found in the composition of Huang et al. since it is the same composition as claimed.

Claims 5 to 8 are neither taught nor suggested by the prior art.

Claim 6 is objected to as being dependent upon a rejected claim but containing allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/3/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765